Opinion by
Me. Justice Mitchell,
When the plaintiff’s own testimony was closed,- he had shown an arrest and a discharge by the magistrate. The discharge raised a presumption of want of probable cause, and from want of probable cause the jury were at liberty to infer malice. But *511plaintiff had not yet shown any connection of the defendant with his arrest, and, to make out his case in that respect, he called Howell, and, in showing the authority of the defendant for the prosecution, this witness also showed the circumstances, which were, a series of robberies of the defendant’s cars in West Philadelphia for something over a year, the investigation first started bjr the police authorities of the city, reported by them to the defendant, by it referred to the witness as its proper officer, and by him put in the charge of one of his subordinates Cupón whose affidavit the arrest was subsequently made), with instructions to consult the defendant’s counsel, and to act with the city authorities, the police and the district attorney. The arrest was not of-a stranger, totally disconnected with the circumstances, but of an employee of the railroad, who had, during part of the time, been engaged upon the branch, and in the business where the robberies were taking place.
This was the case as it stood at the close of the evidence on behalf of the plaintiff, and, as already said, the discharge raised a presumption of want of probable cause from which, if it stood unexplained, the jury would be at liberty to infer malice. Although only an inference from a presumption, it is ordinarily enough to carry the case to the jury, and put on the defendant the burden of showing probable cause, or disproving malice. But it was not alone and unexplained. The circumstances clearly showed absence of malice. The crime was of very high magnitude, a series of systematic and organized robberies, involving not only great loss of property, but suspicion and injury to the character of every employee on that branch of the railroad. The investigation was begun by the police and was prosecuted under their direction. The public purpose of discovery of criminals and vindication of justice is apparent on the face of the whole proceeding. As was said in Emerson v. Cochran, 111 Pa. 622, “ a jury ought not to be permitted to infer malice from the mere want of probable cause, when, by other circumstances, it is disproved.”
Public policy and the demands of public justice cannot permit a jury to punish a prosecutor for proceeding under circumstances such as disclosed in this case. It is doubtless a hardship for plaintiff, an innocent man, to be subjected to arrest and imprisonment. But that is an inevitable occasional result of *512living in a civilized and orderly community. Some concession to public interests, and some sacrifice of individual rights, are part of the foundation on which society is supported.
The evidence on the part of the defendant strengthened and made conclusive the absence of malice, besides showing probable cause, but we have not thought it worth while to go into that part of the case. The plaintiff’s case was defective in itself, because it carried with it an explanation of the circumstances which fully rebutted the inference of malice, which might have been drawn from the discharge unexplained.
The defendant’s seventh point should have been affirmed.
Judgment reversed.